Citation Nr: 0434504	
Decision Date: 12/30/04    Archive Date: 01/05/05

DOCKET NO.  02-03 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1941 to 
September 1945.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision in 
which the RO denied service connection for a right knee 
disability.  In February 2002, the veteran filed a notice of 
disagreement (NOD), and a statement of the case (SOC) was 
issued later that month.  The veteran filed a substantive 
appeal in April 2002.  

In July 2003, the Board remanded this matter to the RO for 
further action.  After completing the requested action, the 
RO continued its denial of service connection for a right 
knee disability (as reflected in a July 2004 supplemental SOC 
(SSOC)).

In December 2004, a Deputy Vice Chairman of the Board granted 
the veteran's motion to advance his appeal on the docket, 
pursuant to 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 
20.900(c) (2004).

For the reasons expressed below, the claim on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.


REMAND

Unfortunately, the Board finds that additional RO action on 
the claim for service connection for a right knee disability 
is warranted, even though it will, regrettably, further delay 
a decision on the claim on appeal.

The veteran contends that he has a current right knee 
disability that is a result of a knee injury in service, in 
which his right knee buckled while he was carrying an 
artillery round weighing approximately 90 pounds.  There is 
no objective medical record in this instance of the veteran's 
alleged in-service right knee injury, as this is a fire-
related case (i.e., the veteran's service medical records 
(SMRs) are among those presumed destroyed by a fire during 
the 1970's, at the National Personnel Records Center (NPRC)) 
in which the veteran's SMRs are not available; moreover, the 
veteran himself has indicated that he does not recall seeking 
medical treatment for the alleged right knee injury at the 
time he sustained this injury.  However, there is of record a 
June 2001 lay statement from L. Jenkins claiming that he was 
a First Sergeant in the veteran's unit, and that corroborates 
the veteran's account of his knee injury.  This individual 
has also enclosed with his statement copies of his own DD-214 
and record of discharge from service.          

The more recent medical evidence includes a November 2001 VA 
examiner's finding that the veteran had undergone a right 
knee total arthroplasty in 1989.  On examination again in May 
2004, it was noted with respect to the veteran's medical 
history, that the veteran alleged that he experienced a right 
knee injury in service while transporting ammunition, and 
further that the First Sergeant in his unit had witnessed 
this injury; there was no specific reference to the June 2001 
statement from the individual who had identified himself as 
the First Sergeant from the veteran's unit.  The examiner's 
clinical impression was that the veteran currently had a 
total right knee arthroplasty, as well as thinning 
polyethylene without lysis.  This physician opined that it 
was not as likely as not that the veteran's current right 
knee condition was due to an in-service knee injury, in part, 
because there was no medical record of a right knee injury 
during service.

While the May 2004 examiner accurately noted that there is no 
medical evidence from service of any right knee injury, the 
record in this case contains the veteran's assertions in-
service right knee injury, and a corroborating statement of 
his former service comrade.  The Board points out that as 
laypersons without the appropriate medical training and 
expertise, neither the veteran nor his former service comrade 
can offer a probative opinion on a medical matter; however, 
both are competent to assert the occurrence of in-service 
event, such as the in-service right knee injury that the 
veteran has described here.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  The question remains, of course, whether 
such assertions are credible.  

In this case, the examiner's report does not clearly reflect 
consideration of the the veteran's assertions and 
corroborating lay evidence of in-service injury in rendering 
his medical opinion.  Under these circumstances, and to give 
the veteran every consideration in the current appeal, the 
Board finds that a supplemental opinion from the physician 
that conducted the May 2004 examination, addressing the lay 
assertions of in-service injury, would be helpful in 
resolving the issue on appeal.  The RO should arrange for an 
examination of the veteran only if the May 2004 examiner is 
not available, or is not able to render the requested opinion 
without examining the veteran.

Also to ensure that all due process requirements are met, the 
RO should give the veteran another opportunity to present 
information and/or evidence pertinent to the claim on appeal.  
The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
notice period).  The RO's letter should also invite the 
veteran to submit all evidence in his possession.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2004).  The RO should specifically request 
information and authorization concerning the veteran's 
treatment from the Kaiser Permanente Health Plan.  While the 
veteran submitted records from that source dated from 
September 1990 to December 1996, the RO should obtain all 
outstanding private medical records from this treatment 
provider.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103 and 5103A (West 2002); 38 C.F.R. § 
3.159 (2004).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to adjudicating the claim on appeal. 

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.	The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record (to specifically 
include private medical evidence from the 
Kaiser Permanente Health Plan).  The RO 
should also invite the veteran to submit 
all pertinent evidence in his possession, 
and explain the type of evidence that is 
his ultimate responsibility to submit.  
The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.	If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R.  
§ 3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify him and 
his representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  

3.	After the veteran responds and all 
available records and/or responses from 
each contacted entity are associated with 
the claims file, the RO should arrange 
for a review of the claims file by the VA 
physician that examined the veteran in 
May 2004.  The VA examiner should be 
asked to provide a supplemental opinion, 
based upon a review of the claims file, 
as to whether the veteran's current right 
knee disability is at least as likely as 
not related to his service, taking into 
account both the veteran's own assertions 
and the June 2001 lay statement from L. 
Jenkins as to the occurrence of an in-
service right knee injury.  The examiner 
should provide the complete rationale for 
the supplemental opinion-to include 
reference to specific evidence of record 
and pertinent medical authority-in a 
typewritten (printed) report. 

If the May 2004 examiner is unavailable, 
or is not able to render the requested 
supplemental opinion without examining 
the veteran, the veteran should be 
scheduled for an examination by an 
orthopedist.  The entire claims file, to 
include a complete copy of this REMAND, 
must be forwarded to the physician 
designated to examine the veteran, and 
the report of the examination should 
reflect consideration of the veteran's 
documented medical history and 
assertions.  All appropriate tests and 
studies (to include x-rays) should be 
accomplished and all clinical findings 
should be reported in detail.  

Based on the examination and review of 
the record (to include any reports of X-
rays and/or other studies accomplished in 
connection with the examination), the 
examiner should identify all disabilities 
affecting the veteran's right knee.  With 
respect to each diagnosed disability, the 
examiner should opine whether it is at 
least as likely as not (i.e., there is at 
least a 50 percent probability) that such 
disability is medically related to the 
veteran's service, to include 
consideration of the veteran's own 
assertions and the June 2001 lay 
statement from L. Jenkins, as evidence of 
an in-service right knee injury.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the opinion 
provided, in a printed (typewritten) 
report.   

4.	To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.	After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claim for    service 
connection for a right knee disability, in 
light of all pertinent evidence and legal 
authority.

6.	If the benefit sought on appeal remains 
denied, the RO should furnish to the 
veteran and his representative an 
appropriate supplemental SOC that includes 
citation to all additional legal authority 
considered and clear reasons and bases for 
all determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).

